Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 20, 2019

                                       No. 04-19-00636-CV

                                    THE STATE OF TEXAS,
                                          Appellant

                                                  v.

    Luis Alberto GONZALEZ; Forty Five Thousand and Eight Hundred Ten and 10/100ths
                             (45,810.10) Dollars in US,
                                      Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CVJ000512D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
        On December 18, 2019, appellee Luis Alberto Gonzalez filed an “Unopposed Motion to
Supplement the Clerk’s Record,” stating the clerk’s record is incomplete because Exhibit A,
entitled Affidavit of Border Bail Bonds C/O Roland O’Bryant, Jr., Owner and Custodian of
Records, of Respondent’s Objections and Reply to Plaintiff’s Response to Respondent’s Motion
for Summary Judgment and Third Request for Sanctions is missing.

        A review of the clerk’s record confirms this exhibit is missing. Accordingly, we
GRANT appellee’s motion and ORDER the Webb County district clerk to file a supplemental
clerk’s record in this court by January 6, 2020 with a copy of the missing exhibit. Because the
appellate record is incomplete, no deadline currently exists for the State to file its brief. See TEX.
R. APP. P. 38.6(a).



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court